876 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Salvatore EVOLA, Defendant-Appellant.
No. 88-2027.
United States Court of Appeals, Sixth Circuit.
June 9, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Defendant appeals a decision of the district court denying his motion to dismiss Count II of the indictment based on a claimed violation of the Double Jeopardy Clause of the Fifth Amendment to the United States Constitution.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in denying defendant's motion to dismiss Count II of the indictment on double jeopardy grounds.  Accordingly, the order of the district court is affirmed upon the reasoning found in that order, dated September 30, 1988, and this cause is REMANDED to the district court for further proceedings.